Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 21, the prior art of record does not disclose or suggest a surgical method including a advancing a drill through an inner lumen of a first elongate shaft to form a hole in bone, advancing a second elongate shaft through the inner lumen to position an anchor in the hole, engaging first and second engagement features formed on surfaces of the first and second elongate shafts, removing the second elongate shaft t causing the first and second engagement features to disengage and automatically release the anchor, in combination with the other claimed elements.
Regarding claim 31, the prior art of record does not disclose or suggest a surgical method including advancing a drill through an inner lumen of a guide device to form a bone hole, moving an inserter tool distally in a first type of motion, the inserter tool and guide device including corresponding features limiting distal movement of the inserter tool to a first type of motion, the corresponding features limit proximal movement of the inserter tool to a second type of motion, in combination with the other claimed elements.
Regarding claim 39, the prior art of record does not disclose or suggest a surgical system including an anchor, a guide device, and an inserter tool the inserter tool and guide device including corresponding features limiting distal movement of the inserter tool through the guide device to rotational movement and limiting proximal movement of the inserter tool to translational movement, in combination with the other claimed elements.
The closest prior art includes Miller et al. (US 20130158596A1; [0045-0047]) and Spivey et al. (US 20160310125A1; 0072-0073]) that disclose devices including a method wherein a drill is disposed within a guide device to bore a hole in bone. An inserter is disposed through the guide device and is rotated and/or tapped to drive the anchor therein. However, Miller and Spivey do not disclose corresponding features of the inserter and guide device nor proximally moving the inserter in a second different type of motion such as translationally. Dougherty et al. (US 20150245901A1) discloses a device including rotationally driving an inserter within a guide device and withdrawing the inserter proximally [0226]. However, Dougherty does not disclose corresponding features of the inserter and guide device nor proximally moving the inserter in a second different type of motion such as translationally. No other references or reasonable combination thereof could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771